DETAILED ACTION
This action is in response to the application filed on 08 November 2021.
Claims 1-20 are under examination.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,202,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the claims of U.S. Patent No. 11,202,216 and is therefore an obvious variant thereof.

Claims 1 and 20  of the instant application is directed to A method comprising: positioning one or more radio frequency sensors within an electromagnetic environment where a master wireless device and a slave wireless device share a wireless communication interface; receiving, at the one or more radio frequency sensors, signals transmitted between the master wireless device and the slave wireless device over a wireless connection; identifying inter-arrival times for packets within the received signals; analyzing statistics of the inter-arrival times to identify back-to-back intervals associated with the packets, wherein the back-to-back intervals occur within connection intervals; estimating communication time slots from the connection intervals and the identified back- to-back intervals; evaluating contents of the packets to reconcile the estimated communication time slots; and identifying packets within the wireless connection as being transmitted by the master wireless device or the slave wireless device.
Claims 1 and 20 of the U.S. Patent No. 11,202,216 is directed to A method for identifying pairings and channel parameters in wireless communications, comprising: positioning one or more radio frequency sensors within an electromagnetic environment where a master wireless device and a slave wireless device share a wireless communication interface; receiving, at the one or more radio frequency sensors, signals transmitted between the master wireless device and the slave wireless device; identify inter-arrival times for packets within the received signals; analyze statistics of the inter-arrival times to identify connection intervals between the master wireless device and the slave wireless device; analyze statistics of the inter-arrival times to identify back-to-back intervals associated with the packets, wherein the back-to-back intervals occur within the connection intervals; estimate communication time slots from the identified connection intervals and the identified back-to-back intervals; evaluate contents of the packets to reconcile the estimated communication time slots; track the wireless connections between the master wireless device and the slave wireless device; and identify packets within the wireless connections as being transmitted by the master wireless device or the slave wireless device.
Claims 1 and 20 of the present application merely broaden the scope of independent claims 1 and 20 of the U.S. Patent No. 11,202,216 by eliminating analyze statistics of the inter-arrival times to identify connection intervals between the master wireless device and the slave wireless device and track the wireless connections between the master wireless device and the slave wireless device.
Dependent claims 2-10 of instant application is rejected for the same reasoning as the independent claim 1. 
Claim 11 of the instant application is directed to A system comprising: one or more sensor antennas; one or more radio frequency sensors configured to receive signals over a wireless connection associated with a wireless communication interface between a master wireless device and a slave wireless device; and a signal analysis system comprising a processor configured to: identify inter-arrival times for packets within the received signals; analyze statistics of the inter-arrival times to identify back-to-back intervals associated with the packets, wherein the back-to-back intervals occur within connection intervals; estimate communication time slots from the connection intervals and the identified back-to-back intervals; evaluate contents of the packets to reconcile the estimated communication time slots; and identify pairings between the master wireless device and the slave wireless device within the wireless connection; and present identified pairings to an operator console.
Claim 11 of the U.S. Patent No. 11,202,216  is directed to A system for identifying pairings and channel parameters in wireless communications, comprising: one or more sensor antennas; one or more radio frequency sensors configured to receive signals associated with a wireless communication interface between a master wireless device and a slave wireless device; and a signal analysis system comprising one or more processing units, and one or more processing modules configuring the one or more processing units to: identify inter-arrival times for packets within the received signals; analyze statistics of the inter-arrival times to identify connection intervals between the master wireless device and the slave wireless device; analyze statistics of the inter-arrival times to identify back-to-back intervals associated with the packets, wherein the back-to-back intervals occur within the connection intervals; estimate communication time slots from the identified connection intervals and the identified back-to-back intervals; evaluate contents of the packets to reconcile the estimated communication time slots; track the wireless connections between the master wireless device and the slave wireless device; identify pairings between the master wireless device and the slave wireless device within the wireless connections; and present identified pairings to an operator console.
Claim 11 of the present application merely broaden the scope of independent claim 11 of the U.S. Patent No. 11,202,216 by eliminating analyze statistics of the inter-arrival times to identify connection intervals between the master wireless device and the slave wireless device and track the wireless connections between the master wireless device and the slave wireless device;
Dependent claim 12-19 of instant application is rejected for the same reasoning as the independent claim 11. 

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before. In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainu, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472